      Case 1:20-cv-09454-MKV-SDA Document 17 Filed 08/10/21 Page 1 of 1




                                                             AugustϴͬϭϬͬϮϬϮϭ
                                                                    10, 2021
Document Electronically Filed
Hon. Stewart D. Aaron
United States Magistrate Judge
U.S. District Court for the Southern District of New York
Daniel Patrick Moynihan United States Courthouse
500 Pearl Street
New York, New York 10007-1312

                      Re:     Pressley v. Commissioner of Social Security
                              Civil Action No: 1:20-cv-09454-MKV-SDA

Dear Judge Aaron:

        This letter respectfully requests an extension of time of sixty (60) days for Plaintiff to
serve her Motion for Judgment on the Pleadings in this matter. Plaintiff’s Motion for Judgment
on the Pleadings is currently due on August 16, 2021. However, due to the backlog of transcripts
created by COVID-19 and the Commissioner’s response, the Commissioner is able to produce
records at a rapid pace. As a result, this has caused multiple, simultaneous filing deadlines that
cannot be met. Plaintiff cannot meet the current briefing deadline. This extension is needed to
thoroughly and properly prepare her Motion. Plaintiff’s counsel has contacted defense counsel
who consents to this request. This would be a first request to extend the time to serve Plaintiff’s
Motion.

      If this request is granted, Plaintiff’s Motion for Judgment on the Pleadings will be due on
October 15, 2021. Subsequently, in accordance with the pattern of the Standing Order, the
Commissioner’s response to the Motion for Judgment on the Pleadings would then be due
December 14, 2021. Plaintiff’s Reply would then be due January 4, 2022.

Thank you for your consideration.             Respectfully submitted,

                                             /s/ Howard D. Olinsky
                                             Howard D. Olinsky, Esq.
                                             Bar Code H06529
                                             Counsel for Plaintiff

CC [via ECF]: Leslie A. Ramirez-Fisher (Counsel for Defendant)

SO ORDERED.
       ƵŐƵƐƚϭϬ͕ϮϬϮϭ
Dated: __________________                            ___________________________
       New York, NY                                  Honorable Stewart D. Aaron
                                                     U.S. Magistrate Judge
